Lt Richard Way Attourny of John Hornbrooke plaint. agt Ephraim Savage who married Sarah Walker the late widdow and Admx to the Estate of Obadiah Walker deced Defendt in an action of the case for not paying the Summe of Eighteen pounds in mony due to the sd Hornbrooke for wages done in the Service of sd Walker at Kenebeck as shall appeare by Evidence, for want whereof the plaint. is very much damnified wth interest and all other due damages &c. . . . The Jury . . . found for the plaint. Eighteen pounds mony and costs of Court.
Lt Richd Way appearing in the Office acknowledged hee was fully Satisfied the abovewritten judgemt